JUSTICE WEBER,
dissenting:
Possession of dangerous drugs maybe either “actual” or “constructive”. State v. Meader (1979), 184 Mont. 32, 42, 601 P.2d 386, 392. Actual possession means that the drugs are in the personal custody of the person charged with possession; whereas constructive possession means that the drugs are not in actual physical possession but that the person charged with possession has dominion and control over the drugs. Meader, 184 Mont, at 42,601 P.2d at 392. Constructive possession is shown when a person either has control or a right to control the drug. Meader, 184 Mont. at 43, 601 P.2d at 392.
The mental state of “knowingly” may be inferred from the acts of the accused and the facts and circumstances connected with the offense. § 45-2-103(3), MCA. Although knowledge may not be inferred from mere possession alone, knowledge may be proved by evidence of acts, declarations or conduct of the accused from which an inference *340of knowledge may be drawn. State v. Krum (1989), 238 Mont. 359, 362, 777 P.2d 889, 891. The question of intent therefore is a question for the jury. Meader, 184 Mont. at 43, 601 P.2d at 392.
The facts cited by the majority opinion to support its conclusion are directly from defendant’s own testimony. Defendant himself contradicted many of those facts during his testimony. When conflicting evidence exists, the credibility and weight given to the conflicting evidence is within the jury’s province. § 26-1-302, MCA; Wheeler v. City of Bozeman (1988), 232 Mont. 433, 437, 757 P.2d 345, 347.
In the initial appearance on these charges defendant stated that his residence was a travel trailer located on Lot No. 12, Cascade Trailer Park, Cascade, Montana. A search warrant was obtained for the trailer and in the course of the search the officers found in a cupboard a folded ten-doflar bill containing approximately .05 grams of cocaine.
Bob Neer, witness for the defense, testified that the folded ten-dollar bill containing cocaine belonged to him rather than the defendant and had been placed in the cupboard by him several months earlier. Defendant claims he did not know the bill was in the cupboard and argues that he could not have control when he did not know that the bill existed. The facts support a contrary inference.
The trailer was registered to the defendant who admitted that he had purchased the trailer and had lived in the trailer until September of 1988. Defendant listed the trailer as his address when he was arrested. The travel trailer was not hooked up to water or power but the defendant admitted that he spent an occasional night there. He kept his belongings and clothing in the cupboards, including the cupboard where the cocaine was found. He used a padlock to secure the trailer. The officers who conducted the search of the trailer obtained keys from the defendant to the padlock on the trailer. The defendant testified that, in September, he prepared the trailer for winter and cleaned it out, including the cupboards. He also testified that the trailer had been broken into twice but that after the second break-in, he had cleaned the trailer, checked the cupboards, and put a bigger lock on the door. He continued to check the trailer regularly and had been in the trailer a couple of weeks prior to the search in November 1988. All of these activities by defendant occurred after Bob Neer allegedly left the ten dollar bill in the cupboard. The officer testified that the bill was easily seen when he opened the cupboard door.
Under facts strikingly similar to this case, we recently held that *341the facts supported the inference that defendant had knowing control and possession of the cocaine. State v. Van Voast (1991), [247 Mont. 194,] 805 P.2d 1380, 48 St.Rep. 160. In the Van Voast case, the drugs were also found in a stored, locked trailer over which the defendant had dominion and control. We held that the defendant had constructive dominion and control over the drugs contained in the trailer.
As in the Van Voast case, the facts in this case support the conclusion that any rational trier of fact could have found beyond a reasonable doubt the essential elements of the crime and are sufficient to support the conviction of knowing possession of dangerous drugs. By reversing this case, the majority has ignored the Van Voast case and has assumed the fact finding role of the jury.
CHIEF JUSTICE TURNAGE and JUSTICE McDONOUGH concur in the foregoing dissent of Justice Weber.